1    JENNA GERRY (SBN 304820)
      jgerry@legalaidatwork.org
2    KATHERINE WUTCHIETT (SBN 308240)
      kwutchiett@legalaidatwork.org
3    LEGAL AID AT WORK
     180 Montgomery Street, Suite 600
4    San Francisco, CA 94104
     T: (415) 864-8848; Fax: (415) 593-0096
5
     J. BERNARD ALEXANDER, III (SBN 128307)
6     balexander@akgllp.com
     AMELIA ALVAREZ (SBN 310044)
7     aalvarez@akgllp.com
     ALEXANDER KRAKOW + GLICK LLP
8    1900 Avenue of the Stars, Suite 900
     Los Angeles, California 90067
9    T: (310) 394-0888; Fax: (310) 394-0811
10   ADITI FRUITWALA (SBN 300362)
      afruitwala@aclusocal.org
11   AMANDA GOAD (SBN 297131)
      agoad@aclusocal.org
12   ARIANA RODRIGUEZ (SBN 322701)
      arodriguez@aclusocal.org
13   AMERICAN CIVIL LIBERTIES UNION
     FOUNDATION OF SOUTHERN CALIFORNIA
14   1313 West 8th Street, Suite 200
     Los Angeles, California 90017
15   T: (213) 977-9500; Fax: (213) 977-5297
16   Attorneys for Plaintiff
     (continued on next page)
17
                              UNITED STATES DISTRICT COURT
18
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
19
20
     JENNIFER ATKINSON,                       Case No. 5:18-cv-02617-JGB(KKx)
21
                 Plaintiff,
22                                            [PROPOSED] ORDER RE: JOINT
           v.                                 STIPULATION PRECLUDING
23                                            DISCLOSURE OF CONFIDENTIAL
     AECOM, AECOM MANAGEMENT                  AND/OR PROPRIETARY
24   SERVICES, Inc.; RICHARD V.               INFORMATION
25   SPENCER, Secretary of the U.S. Navy;
     PAE AVIATION AND TECHNICAL               Complaint filed:   December 18, 2018
26   SERVICES LLC;                            FAC filed:         February 15, 2019
                                              SAC filed:         April 4, 2019
27                                            Trial:             April 28, 2020
                 Defendants.
28
1    ELIZABETH GILL (SBN 218311)
      egill@aclunc.org
2    AMERICAN CIVIL LIBERTIES UNION
     FOUNDATION OF NORTHERN CALIFORNIA
3    39 Drumm St.
     San Francisco, CA 94111
4    Tel: (415) 621-2493
     Fax: (415) 225-8437
5
     Attorneys for Plaintiff
6    JENNIFER ATKINSON
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
1                                    [PROPOSED] ORDER
2
3          Before the Court is the stipulation of the Parties seeking to preclude disclosure of
4    confidential and/or proprietary information.
5          Having reviewed the foregoing Protective Order, and for good cause shown, the
6    Court hereby makes the Protective Order an Order of the Court.
7
8          IT IS SO ORDERED.
9
10   Dated:______________
            October 9, 2019                _______________________________
                                           The Honorable Kenly Kiya Kato
11
                                           United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    1
